Citation Nr: 0204013	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  02-00 598	)	DATE
	)
	)                  

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is entitled to recognition as the 
surviving spouse of the veteran for purposes of entitlement 
to Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran was ordered into active service with the Armed 
Forces of the United States during World War II; he died in 
June 1999.  

The appellant in this case claims to be his surviving spouse.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 Administrative Decision of the VA 
Manila Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's first marriage occurred in January 1954, 
and such marriage was not terminated until his death in June 
1999.

2.  The appellant and the veteran began living together in 
1966, and they were married ceremonially in October 1991. 

3.  The probative evidence establishes that the appellant had 
knowledge of the legal impediment prior to entering into her 
marriage with the veteran.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran have not been met.  38 
U.S.C.A. §§ 101, 103, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.1, 3.50, 3.52, 3.205 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), which 
provides that on receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  38 U.S.C. § 5103 (West Supp. 2001).  VCAA also 
requires that VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C. § 5103A (West Supp. 2001).  

In this case, the Board finds that VA has satisfied its 
duties to the appellant, under both former law and the new 
VCAA.  A review of the record indicates that VA has conducted 
appropriate evidentiary development in this case, including 
conducting a field examination.  The Board further notes that 
the appellant has been clearly informed of the evidence of 
record and the nature of the evidence needed to substantiate 
her claim.  (See March 2000 and September 2001 RO letters, 
January 2002 Statement of the Case.)  The RO also provided 
her the opportunity to provide a signed statement as to 
whether she had knowledge of an impediment to her marriage to 
the veteran in accordance with 38 C.F.R. § 3.205(c).  See 
Sandoval v. Brown, 7 Vet. App. 7 (1994).  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
appellant.  Bernard v Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

The claims folder shows that in January 1954, the veteran 
married his first spouse.  After he notified the RO of his 
marriage, he was awarded additional VA disability 
compensation for a dependent spouse.  

In a March 1957 letter, the veteran's spouse contacted the RO 
and indicted that the veteran had "left our conjugal home 
without any cause or reason to do so, and went to live in 
another place."  Furthermore, she requested an apportionment 
of the veteran's VA disability benefits.  

The RO contacted the veteran for additional information.  In 
April 1957, he responded that he had asked his spouse to move 
from her family's home where they had been living because he 
was no longer able to bear his mother-in-law.  The veteran 
indicated that his spouse responded by filing a criminal 
assault complaint against him, of which he was acquitted "on 
grounds of reasonable doubt."  He indicated that despite his 
willingness to forgive his spouse, she nonetheless refused to 
reconcile with him.  

In August 1957, the RO awarded the veteran's spouse a monthly 
apportionment of his VA disability benefits.  

In April 1981, the RO terminated the apportionment of the 
veteran's VA benefits on behalf of his spouse as VA 
correspondence had been returned as undeliverable and because 
they were unable to determine her whereabouts.  

In July 1986, the veteran submitted a statement to the RO in 
response to a request for information.  He indicated that his 
spouse had abandoned him in 1954, and he had not seen her 
since that time.  

In November 1989, a psychosocial survey was performed in 
connection with the veteran's claim for increased VA 
benefits.  At that time, he reported that his first marriage 
had ended long ago and that he had thereafter been living in 
a marital relationship with the appellant.  

In October 1991, the appellant and the veteran were 
ceremonially married by a minister in accordance with Article 
34 of the New Family Code of the Philippines.  The record 
contains a certified copy of their marriage certificate.  The 
marriage certificate lists the veteran's marital status as 
"widowed" prior to his marriage to the appellant.  

The veteran thereafter submitted a copy of his marriage 
certificate to the RO and requested additional VA benefits on 
behalf of the appellant.  By June 1992 letter, the RO 
requested that the veteran submit a signed statement 
indicating that he and the appellant had been married without 
any legal impediment.  The RO also requested that he submit a 
copy of the death certificate of his first spouse.  

In response to the RO's request, the veteran submitted a July 
1992 affidavit in which he indicated that he and the 
appellant had been living together for the past 26 years in a 
"common law" marriage.  He indicated that they had been 
ceremonially married in October 1991 without legal 
impediment.  He indicated that his first spouse had left him 
in 1954 and that he had not seen her since that time and had 
no knowledge of her whereabouts.  

In a September 1992 letter, the RO advised the veteran that 
the appellant could not be recognized as his spouse for 
purposes of entitlement to VA benefits, as he had not legally 
terminated his first marriage.  The veteran was duly notified 
of his appellate rights, but did not appeal the RO 
determination.  

In June 1999, the veteran died.  The following month, the 
appellant submitted an application for Dependency and 
Indemnity Compensation (DIC) benefits, as the surviving 
spouse of the veteran.  On her application, she indicated 
that the veteran had been married only once, to her, in 
October 1991.  

In a March 2000 letter to the appellant, the RO noted that 
her marriage to the veteran had been performed under Article 
34 of the New Family Code of the Philippines.  It was noted 
that Article 34 provided that 

no license shall be necessary for the 
marriage of a man and woman who have 
lived together as husband and wife for at 
least five years and without any legal 
impediment to marry each other.  The 
contracting parties shall state the 
foregoing facts in an affidavit before 
any person authorized by law to 
administer oaths.  The solemnizing 
officer shall also state under oath that 
he ascertained the qualifications of the 
contracting parties and found no 
impediment to the marriage.

In that regard, the RO requested that the appellant inform VA 
of the date she and the veteran began living together.  In 
addition, they informed her that the veteran had been legally 
married to another woman at the time of their marriage.  The 
RO asked her to provide information regarding whether she was 
aware of the veteran's prior marriage.  

In a March 2000 statement, the appellant indicated that when 
she first met the veteran, he was already married but 
indicated that his spouse had left him.  She indicated that 
they began living together in April 1966.  She further 
indicated that she had no knowledge of the whereabouts of the 
veteran's first spouse.

In May 2000, however, the appellant submitted another 
statement in which she claimed that she was aware of no legal 
obstacle to her marriage to the veteran.  She indicated that 
she was "not aware of the veteran's prior marriage to [his 
first spouse] when we got married."  The appellant stated 
that the veteran subsequently told her of his first marriage, 
but indicated that he and his first spouse were legally 
separated.  She also indicated that the official who had 
solemnized their marriage was dead.  

In light of her conflicting statements, in September 2000, 
the RO conducted a field investigation in an attempt to 
determine whether the appellant had knowledge of an 
impediment to her marriage to the veteran.  It was determined 
that the marriage certificate submitted by the appellant 
showing her October 1991 marriage to the veteran was 
authentic.  The field investigator indicated that an 
interview with the Marriage Registry Clerk at the Office of 
the City Registrar in Manila indicated that, if a marriage is 
solemnized under Article 34, the parties are required to 
submit an affidavit that they have been living together as 
husband and wife, as well as a certification from their 
barangay official to the effect that they had been living 
together as husband and wife for at least five years.  

Later, in July 2001, the field investigator also interviewed 
the appellant's son from a "previous affair" prior to her 
relationship with the veteran.  He indicated that the veteran 
and his mother had lived together since 1966 and that the 
veteran had treated him as a son.  He indicated that he did 
not learn that the veteran had had a prior marriage until his 
mother applied for VA benefits in 1999.  The field 
investigator attempted to interview the appellant, but was 
unable to obtain coherent information due to "her unstable 
mental condition."  She was reportedly talkative, but none 
of her statements appeared credible.  

By September 2001 Administrative Decision, the RO concluded 
that the appellant could not be recognized as the surviving 
spouse of the veteran for purposes of eligibility for VA 
benefits.  The RO noted that under Article 41 of the New 
Family Code of the Philippines

a marriage contracted by any person 
during the subsistence of a previous 
marriage shall be null and void, unless 
before the celebration of the subsequent 
marriage, the prior spouse had been 
absent for four consecutive years and the 
spouse present had a well-founded belief 
that the absent spouse was already dead. 

For the purpose of contracting the 
subsequent marriage under the preceding 
paragraph, the spouse present must 
institute a summary proceeding as 
provided in this Code for the declaration 
of presumptive death of the absentee, 
without prejudice to the effect of 
reappearance of the absent spouse.  

The RO determined that, in the absence of evidence showing 
that the veteran's pre-existing marriage to his former spouse 
had been legally terminated, his subsequent marriage to the 
appellant was void.  Moreover, the RO determined that because 
the appellant had knowledge of the legal impediment, her 
marriage to the veteran could not be deemed valid.  Thus, she 
was not entitled to recognition as the surviving spouse of 
the veteran for VA benefit purposes.  

II.  Law and Regulations

Subject to certain requirements, Dependency and Indemnity 
Compensation (DIC) is payable to a veteran's surviving spouse 
because of the veteran's service-connected death.  38 
U.S.C.A. § 1310.  

For VA benefit purposes, a "spouse" is a person of the 
opposite sex who is a husband or wife.  38 U.S.C.A. § 101(31) 
(West 1991); 38 C.F.R. § 3.50.  The term "wife" means a 
person whose marriage to the veteran meets the requirements 
of 38 C.F.R. §§ 3.1(j), 3.50(a)(c).  

A marriage "means a marriage valid under the law of the 
place where the parties resided at the time of the marriage, 
or the law of the place where the parties resided when the 
rights to benefits accrued."  38 C.F.R. § 3.1(j).  Since the 
appellant reported that she met and married the veteran in 
the Philippines, the Board will look to Philippine law to 
determine whether their marriage was valid.  38 U.S.C.A. § 
103(c); 38 C.F.R. § 3.1(j); see also Badua v. Brown, 5 Vet. 
App. 472 (1993).  Generally, foreign law must be proved.  See 
Brillo v. Brown, 7 Vet. App. 102 (1995).

Article 83 of the Civil Code of the Philippines provides that 
any marriage contracted by a person during the lifetime of 
the first spouse of such person with any other person shall 
be illegal and void from its performance unless the first 
marriage was annulled or dissolved; or the first spouse had 
been absent for seven consecutive years at the time of the 
second marriage without the spouse present having news of the 
absentee being alive, or if the absentee, though he has been 
absent for less than seven years, is generally considered as 
dead and believed to be so by the spouse present at the time 
of contracting such subsequent marriage, or if the absentee 
is presumed dead.  The marriage so contracted shall be valid 
in any of the three cases until declared null and void by a 
competent court.  See Dedicatoria v. Brown, 8 Vet. App. 441 
(1995); Badua v. Brown, 5 Vet. App. 472 (1993).  

Under Article 41 of the New Family Code of the Philippines, 
the time for presumption of death to arise has been shortened 
to four years, and the spouse present must have a well-
founded belief that the absent spouse was already dead.  See 
Republic of the Philippines v. Nolasco, 1993 Philippine S. 
Ct. Lexis 5633 (1993).

Under Article 3 of the New Family Code of the Philippines, 
the formal requisites of marriage are:  (1) Authority of the 
solemnizing officer; (2) a valid marriage license except in 
cases provided for in Chapter 2 of this Title; and (3) a 
marriage ceremony which takes place with the appearance of 
the contracting parties before the solemnizing officer and 
their personal declaration that they take each other as 
husband and wife in the presence of not less than two 
witnesses of legal age.

Article 4 of the New Family Code of the Philippines provides 
that the absence of any of the essential or formal requisites 
shall render the marriage void ab initio, except as stated in 
Article 35(2).  

Under Article 34 of the New Family Code of the Philippines, 
no license shall be necessary for the marriage of a man and a 
woman who have lived together as husband and wife for at 
least five years without any legal impediment to marry each 
other.  The contracting parties shall state the foregoing 
facts in an affidavit before any person authorized by law to 
administer oaths.  The solemnizing officer shall also state 
under oath that he ascertained the qualifications of the 
contracting parties and found no legal impediment to the 
marriage.  

The presumption of death provision set out in 38 U.S.C.A. § 
108 (West 1991 & Supp. 2001) provides that no State law 
providing for presumption of death shall be applicable to 
claims for benefits under laws administered by the Secretary.  
If evidence satisfactory to the Secretary is submitted 
establishing the continued and unexplained absence of any 
individual from that individual's home and family for seven 
or more years, and establishing that after diligent search no 
evidence of that individual's existence after the date of 
disappearance has been found or received, the death of such 
individual as of the date of the expiration of such period 
shall be considered as sufficiently proved.  

The term "surviving spouse" is defined in pertinent part as 
a person of the opposite sex who (1) was the lawful spouse of 
a veteran at the time of the veteran's death, and (2) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse), and (3) who has 
not remarried.  38 U.S.C.A § 101(3) (West 1991); 38 C.F.R. § 
3.50 (2001).

However, even if a marriage is not valid because of a legal 
impediment, where a claimant, without knowledge of the legal 
impediment, entered into a marriage with a veteran which, but 
for the impediment, would have been valid, and the claimant 
thereafter cohabited with the veteran for one year or more 
immediately before the veteran's death, or for any period of 
time if a child was born of the purported marriage or was 
born before such marriage, the purported marriage may be 
deemed valid, unless a claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. § 103(a) (West 1991 & Supp. 
2001), 38 C.F.R. § 3.52 (2001).  

Where a surviving spouse has submitted proof of marriage in 
accordance with 38 C.F.R. § 3.205(a) of this section and also 
meets the requirements of Section 3.52, the claimant's signed 
statement that he or she had no knowledge of an impediment to 
the marriage to the veteran will be accepted, in the absence 
of information to the contrary, as proof of that fact.  
38 C.F.R. § 3.205(c) (2001).

Under 38 C.F.R. § 3.205(a), the existence of a marriage may 
be established by a copy of the public record of marriage, 
certified or attested, or by an abstract of the public 
record, containing sufficient data to identify the parties, 
the date and place of the marriage, and the number of prior 
marriages by either party if shown on the official record, 
issued by the officer having custody of the record or one 
authorized to act for such officer bearing the seal of such 
officer, or otherwise properly identified, or a certified 
copy of the church record of marriage.  In the absence of 
conflicting information, proof of a legally valid marriage 
which meets the requirements of 38 C.F.R. § 3.205(a), along 
with a certified statement by the appellant concerning the 
dissolution of any prior marriage, may be accepted as 
establishing a valid marriage so long as the evidence is 
corroborated by the evidence of record.  See 38 C.F.R. § 
3.205(b).  If, however, the appellant is trying to establish 
the existence of a "deemed valid" marriage to the veteran, 
where she has submitted proof in accordance with 38 C.F.R. § 
3.205(a) (e.g., submitting certain types of public documents) 
and in accordance with 38 C.F.R. § 3.52, the appellant's 
signed statement that she had no knowledge of an impediment 
to the marriage to the veteran will be accepted, in the 
absence of information to the contrary, as proof of that 
fact.  See 38 C.F.R. § 3.205(c).  

III.  Analysis 

Applying the facts in this case to the criteria cited above, 
the Board concludes that the appellant is not entitled to 
recognition as the surviving spouse of the veteran.  

As a preliminary matter, the Board notes that the record 
contains no indication, nor does the appellant contend, that 
the veteran's first marriage was legally terminated prior to 
his death, either by divorce, the actual death of his first 
spouse, or by the veteran's institution of a summary 
proceeding for the declaration of the presumptive death of 
his prior spouse pursuant to Article 41 of the New Family 
Code of the Philippines.  While the veteran apparently did 
not communicate with his first spouse after their separation 
in 1957, there is no evidence that he had a "well-founded 
belief" that she was dead, nor is there any indication that 
their marriage was declared null and void by a competent 
court.  Moreover, the record contains no evidence 
establishing that the veteran conducted a "diligent search" 
which revealed no evidence of his first spouse.  Rather, it 
appears that he and the appellant merely avoided the need for 
a dissolution of his prior marriage prior to contracting 
their marriage.  In view of the foregoing, the Board finds 
that the veteran's first marriage was not legally terminated 
at the time of his marriage to the appellant.  The legal 
impediment of the veteran's prior marriage rendered the 
appellant's marriage to the veteran void.  

However, as discussed above, a marriage may still be "deemed 
valid," if certain requirements are met in cases involving a 
legal impediment prior to marriage if the appellant was 
unaware of the legal impediment at the time of marriage.  In 
this regard, the Board finds that the preponderance of the 
evidence establishes that she did, in fact, have knowledge of 
the legal impediment.  

While the appellant submitted a signed statement in May 2000, 
indicating that she had no knowledge of any impediment to her 
marriage to the veteran, the record does contain 
"information to the contrary."  See 38 C.F.R. § 3.205(c).  
Specifically, in a statement submitted two months earier, she 
acknowledged that from the time she met the veteran, she knew 
that he was already married.  

The Board finds that the appellant's first statement 
acknowledging her prior knowledge of the veteran's marital 
status is more probative than her second statement claiming 
ignorance.  In Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), the U.S. Court of Appeals for Veterans Claims held 
that credibility can be impeached generally by a showing of 
"interest, bias, [or] inconsistent statements."  Here, it 
appears that the appellant's second statement (flatly 
contradicting her first statement) was motivated by a desire 
to avoid denial of her claim.  She clearly has a significant 
financial interest in the outcome of these proceedings.  In 
light of her first, and more probative statement, the Board 
finds that she had knowledge of the veteran's first legal 
marriage at the time of her ceremonial marriage to him in 
October 1991; she also had knowledge of his prior marriage at 
the time they began living together in 1966.  Thus, neither 
her October 1991 ceremonial marriage to the veteran, nor any 
prior common law marriage (which, by the way, are not 
recognized in the Republic of the Philippines) can be deemed 
valid for purposes of entitlement to VA benefits.  

	(CONTINUED ON NEXT PAGE)


ORDER

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of eligibility for VA 
benefits; the appeal is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

